Title: Hugh Chisholm to Thomas Jefferson, 10 August 1817
From: Chisholm, Hugh
To: Jefferson, Thomas


          
            Dear Sir
            Charlottsville
agst 10 1817
          
          when you was hear Last you mentioned to me that mr Jerdon wished to helpe me in  Doeing  this work for the  Cellorz—but on Reflecttion I will not have any thing to Doe with Jerdon in any Shape Wahat Ever for a Bisness of the Sort I dislike and Mr Perry will make the b Briks for me as fast as I Can use them and mak them  as I woud wish made and that is all we want is to get the Bricks in tim—mr Perry Says he will use Every Stepe of for the quikness  of    Bisness Going on I have now doubt but we Shall do it in good tim and Leave Jerdon at hom with Esteem
          Hugh Chishm
        